Citation Nr: 1008528	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, N.T, & D.K.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in December 2009 by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  On page 5 of that 
transcript, the Veteran complains of a buzzing in his right 
ear.  In light of his complaints and this grant of service 
connection for hearing loss, the claim is referred to the RO 
for appropriate action.  


FINDING OF FACT

Bilateral hearing loss is causally or etiologically related 
to service.


CONCLUSION OF LAW

Bilateral hearing loss was due to or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He states that he was exposed to 
acoustic trauma while on active duty.  The Veteran testified 
in the December 2009 hearing that he was exposed to shelling 
during his time on the Admiralty Islands in 1954.

Personnel records were reviewed.  Records indicate the 
Veteran was stationed in the Admiralty Islands, arriving 
there in April 1944.  Military history indicates the 
Admiralty Island Campaign (Operation Brewer) was a series of 
battles on the Admiralty Islands between February 1944 and 
May 1944.  Providing the Veteran with the benefit of the 
doubt, acoustic trauma due to noise exposure is conceded, as 
such is consistent with the circumstances of the Veteran's 
service.  See 38 U.S.C.A. § 1154(a).

Service records were reviewed.  The Veteran's entrance 
examination from September 1943 indicated he received a 15/15 
bilaterally on the hearing test.  The Veteran's discharge 
examination from May 1946 also indicated a 15/15 bilaterally 
on the hearing test.  

Post-service VA outpatient treatment records reveal an 
audiology consultation in February 2007 for hearing loss.  On 
the audiological evaluation in February 2007 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
55
75
LEFT
30
30
35
55
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The doctor stated there was flat mild sensorineural hearing 
loss through 2000 Hz, with moderately-severe to severe 
sloping sensorineural hearing loss 3000Hz to 4000 Hz, sloping 
to profound at 8000Hz, bilaterally.  The results from the VA 
outpatient examination show current bilateral hearing loss as 
it is defined by VA regulation, and therefore, the current 
disability requirement for service connection is satisfied.  
However, the question remains whether a medical nexus exists 
between the current hearing loss and the Veteran's claimed 
in-service noise exposure.

Service connection for bilateral hearing loss is warranted on 
a direct basis because the evidence is at least in relative 
equipoise.  During the Veteran's VA outpatient audiology 
consultation in February 2007, the physician opined that the 
Veteran's hearing loss was consistent with a history of 
unprotected noise exposure.  The Veteran testified that he 
did not have any post-service noise exposure; he did not hunt 
and he was an accountant post-service.  The Board finds the 
Veteran's testimony to be credible.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).

Resolving all doubt in favor of the Veteran, and taking into 
consideration the Veteran's testimony, service personnel 
records, post-service treatment records and the positive 
medical opinion, the Board finds that service connection for 
bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


